PRATT, J.
This complaint was held insufficient, on motion to dismiss at the trial, on the ground that it failed to state facts sufficient to constitute a cause of action. It sought to vacate the credentials of four out of five delegates chosen by the Fifteenth Ward Republican Association of Brooklyn to the Republican General Committee of Kings County. Neither the association, +he general committee, nor any individual representing it, nor either of the four individuals whose credentials are attacked are parties. The only ground alleged against the four delegates or their credentials is that, “under the constitution and by-laws, they are incompetent and disqualified from occupying the position.” The provisions of the constitution and by-laws bearing upon competency or qualifications are not stated, nor is it alleged that any such provisions exist. Other difficulties might be stated. Without going into detail, it is plain that the conclusions of the learned trial judge were correct. Judgment affirmed, with coste.